Case 2:20-cv-11236-RGK-PLA Document 2-12 Filed 12/11/20 Page 1 of 4 Page ID #:715




      EXHIBIT 17
Case 2:20-cv-11236-RGK-PLA Document 2-12 Filed 12/11/20 Page 2 of 4 Page ID #:716




              INSTRUMENT OF APPOINTMENT

                 OF ADDITIONAL TRUSTEES



                                     OF



                        THE ALPHA TRUST




      i   .




                                                     ;



                         %
Case 2:20-cv-11236-RGK-PLA Document 2-12 Filed 12/11/20 Page 3 of 4 Page ID #:717

                                                         -2-

       THIS INSTRUMENT OF APPOINTMENT OF ADDITIONAL TRUSTEES is made the
          ,
       30 h day of March two thousand and twenty by the party named in the First Part of the Schedule
       hereto, being the Protector, on the one part , and the party named in the Second Part of the
       Schedule hereto, being the Additional Trustee, on the other part, of a trust settlement
       ( Treuhtinderschaft ) made by the party named in the Third Part of the Schedule hereto, being the
       Original Trustee, short particulars of which are set forth in the Fourth Part of the Schedule hereto
       (hereinafter referred to as the " Declaration of Trust "):

       WHEREAS:

       ( A)    By virtue of the powers contained in Clause 10.4.1 and 10.5 of the Declaration of Trust,
               power is reserved to the Protector to appoint one or more person(s) as additional Trustee(s)
               up to the maximum number allowed pursuant to Clause 10.1 of the Declaration of Trust.

       (B)     The Protector desires to exercise the powers under the afore-mentioned provisions.

       (C)     This Instrument is supplemental to the Declaration of Trust.

       (D)     In this Instrument all terms, phrases and expressions shall have the meaning ascribed to
               them in the Declaration of Trust unless otherwise defined in this Instrument or if the
               content requires otherwise.

       NOW THEREFORE BY THIS INSTRUMENT in exercise of the powers conferred upon the
       Protector by Clause 10.4.1 and 10.5 of the Declaration of Trust the Protector hereby RESOLVES
       that the following person shall be appointed in addition to the Original Trustee with the same
       powers as the Original Trustee and with effect from the date hereof:

       ARTUR AIRAPETOV, bom REDACTED 1983, Russian citizen, Russian passport no. REDACTED
       resident at REDACTED         Moscow Region, Russian Federation (the "Additional
       Trustee")
Case 2:20-cv-11236-RGK-PLA Document 2-12 Filed 12/11/20 Page 4 of 4 Page ID #:718

                                                 -3-

     Thc Schedule above referred lo:

     First Part:                                   Ashot Egiazaryan
                                                  REDACTED
                                                   Beverly Hills
                                                          California
                                                   REDACTED


                                                   United Slates of America

     Second Part:                                  Artur Airapetov

                                                  REDACTED
                                                   Moscow Region
                                                   Russian Federation

     Third Part:                                   CTX TREUHAND AG
                                                   c/o Dr . iur . Thomas Wilhelm
                                                   Lova-Center
                                                   9490 Vaduz
                                                   Principality of Liechtenstein

     Fourth Part:                                  Trust settlement (Treuhanderschaft ) known as
                                                   the "ALPHA TRUST", registered with the
                                                   Liechtenstein commercial register under register
                                                   number FL-0002.510.771 - 1

     IN WITNESS WHEREOF this Instrument was executed the day and year first before written:



     The Protector:
     ASHOT EGIAZARYAN




     APPOINTMENT ACKNOWLEDGED AND ACCEPTED:

     The Additional Trustee:
     ARTUR AIRAPETOV
